 


110 HR 3978 IH: Student Breakfast and Education Improvement Act of 2007
U.S. House of Representatives
2007-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3978 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2007 
Ms. Moore of Wisconsin (for herself, Ms. Jackson-Lee of Texas, Mr. Towns, Mr. Ellison, Mr. Davis of Illinois, Mr. Wynn, Mr. Lewis of Georgia, Ms. Watson, Ms. Lee, Mr. Van Hollen, Mr. Kind, Ms. Schakowsky, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Elementary and Secondary Education Act to establish a program to improve the health and education of children through grants to expand school breakfast programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Student Breakfast and Education Improvement Act of 2007.
2.Findings and purpose
(a)FindingsCongress finds that—
(1)approximately 60 percent of students in the United States are eligible to receive free or reduced-price school lunches under the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
(2)in fiscal year 2006, 7,700,000 students in the United States consumed free or reduced-price school breakfasts provided under the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773);
(3)as of the date of enactment of this Act, approximately 83 percent of all public schools in the United States provide 9,500,000 school breakfasts each year under the program established by section 4 of that Act (42 U.S.C. 1773) to at least 130,000 students;
(4)less than ½ of the low-income students who participate in the school lunch program also participate in the school breakfast program;
(5)many students who are eligible for reduced-price breakfasts and lunches can afford only 1 of those meals per day;
(6)almost 17,000 schools that participate in the school lunch program do not participate in the school breakfast program;
(7)as of January 1, 2005, over 13,000,000 children, or 18.5 percent of all children, in the United States were living in poverty and 11 percent of the households in the United States were food insecure;
(8)missing breakfast and the resulting hunger has been shown to lower the ability of children to learn and hinder academic performance;
(9)Provision 2 as established under subsections (b) through (k) of section 245.9 of title 7, Code of Federal Regulations (or successor regulations), reduces application and administrative burdens for schools that provide universal free meals;
(10)schools electing to implement school breakfast programs face significant hurdles, such as start-up costs and lack of participation, that require various additional resources for the best solution;
(11)school districts that are participating in the Provision 2 option described in paragraph (9) have found that the school districts can often provide universal free breakfast in schools with as little as 60 to 75 percent of students who are eligible for free and reduced-price school meals due to the savings realized from reduced administrative costs and improved economies of scale;
(12)studies suggest that eating breakfast closer to class and test-taking time improves student performance on standardized tests relative to students who skip breakfast or have breakfast at home;
(13)studies show that children experiencing hunger are more likely to be hyperactive, absent, tardy, or have behavioral or attention problems;
(14)students who eat a complete breakfast have been shown to make fewer mistakes and work faster in math exercises than those who eat a partial breakfast;
(15)eating school breakfast has been shown to improve math grades, attendance, and punctuality;
(16)providing breakfast in the classroom has been shown in several instances to improve attentiveness and academic performance, while reducing tardiness and disciplinary referrals;
(17)providing universal free breakfast, especially in the classroom, has been shown to significantly increase school breakfast participation rates and decrease absences and tardiness;
(18)studies suggest that children who eat breakfast have more adequate nutrition and intake of nutrients, such as calcium, fiber, protein, and vitamins A, E, D, and B6;
(19)studies suggest that some students who participate in the school breakfast program or other nutrition programs have a lower body mass index and risk of being overweight;
(20)local produce (as compared to transported produce)—
(A)is often harvested closer to full ripeness;
(B)can have higher nutritional quality;
(C)can have improved ripeness, taste, or selection, which can increase rates of consumption of fruits and vegetables; and
(D)is more efficient to store, distribute, and package; and
(21)use of local produce—
(A)reduces dependence on foreign oil by reducing fuel consumption rates associated with the production or transportation of fruits and vegetables; and
(B)can help to improve the ability of individuals using the procurement system to provide education on nutrition, farming, sustainability, energy efficiency, and the importance of local purchases to the local economy.
(b)PurposeThe purpose of this Act is to improve student learning and the classroom environment through expanded and improved school breakfast programs, particularly universal programs provided during the school day.
3.Grants for expansion of school breakfast programs to improve health and education of childrenPart D of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is amended by adding at the end the following:

VGrants for expansion of school breakfast programs to improve health and education of children
5621.Grants for expansion of school breakfast programs to improve health and education of children
(a)Definition of qualifying schoolIn this section the term qualifying school means a school providing elementary or secondary education (kindergarten through grade 12) at least 65 percent of the students of which are eligible for free or reduced-price school lunches under the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
(b)EstablishmentThe Secretary shall establish a program under which the Secretary shall provide grants, on a competitive basis, to local education agencies or State departments of education for use in accordance with this section.
(c)CoordinationThe Secretary shall consult and coordinate, as appropriate, with the Secretary of Agriculture with respect to grant elements, application review criteria, and analyses of grant impacts that relate to or overlap with Department of Agriculture activities or expertise, such as nutrition and school meal program rules.
(d)Grants to local education agencies or State departments of educationThe amount of grants provided by the Secretary to local education agencies or State departments of education for a fiscal year under this section shall not exceed the lesser of—
(1)the product obtained by multiplying—
(A)the number of qualifying schools receiving subgrants or other benefits under subsection (e) for the fiscal year; and
(B)the maximum amount of a subgrant provided to a qualifying school under subsection (e)(3)(B); or
(2)$2,000,000.
(e)Subgrants to qualifying schools
(1)In generalA local education agency or State department of education receiving a grant under this section shall use funds made available under the grant to award subgrants to individual or groups of qualifying schools to carry out activities in accordance with this section.
(2)State and district supportA local education agency or State department of education may allocate a portion of each subgrant to support State or local education agency activities in support of qualified schools for which it is more efficient or appropriate to support the activities in a centralized manner.
(3)Amount; term
(A)In generalExcept as otherwise provided in this paragraph, a subgrant provided by a local education agency or State department of education to a qualifying school under this section shall be in such amount, and shall be provided for such term, as the local education agency or State department of education, respectively, determines appropriate.
(B)Maximum amountThe amount of a subgrant provided by a local education agency or State department of education to a qualifying school under this subsection shall not exceed—
(i)$50,000 for a single fiscal year; or
(ii)$100,000 for all fiscal years.
(C)Maximum grant termA local education agency or State department of education shall not provide subgrants to a qualifying school under this subsection for more than 5 fiscal years.
(f)PreferenceIn providing grants and subgrants under this section, the Secretary, a local education agency, and a State department of education shall give priority to qualifying schools—
(1)in which 75 percent or more of the students of which are eligible for free or reduced-price school lunches under the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and
(2)that demonstrate—
(A)an intent to use the grants or subgrants to establish or support connections between the qualifying schools and local agricultural producers and food providers;
(B)that the qualifying schools have established, or intend to establish, a universal free breakfast program; or
(C)that the qualifying schools have considered, or intend to establish, service methods that make breakfast a part of the school day.
(g)Application
(1)In generalTo be eligible to receive a grant under this section, a local education agency or State department of education shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
(2)AdministrationIn carrying out this section, the Secretary shall—
(A)develop an appropriate application process; and
(B)advertise the availability of funds under this section to qualified schools, local education agencies, and State departments of education.
(h)Use of funds
(1)In generalA qualifying school may use a grant provided under this section—
(A)to establish, promote, or expand a school breakfast program of the qualifying school under this section, which shall include a nutritional education component;
(B)to increase the quantity of local or fresh food available under the school breakfast program of the qualifying school under this section;
(C)to provide nutritional education materials to students;
(D)to extend the period during which school breakfast is available at the qualifying school;
(E)to provide school breakfast to students of the qualifying school during the school day;
(F)to increase participation in the school breakfast program, including through a universal free breakfast program;
(G)to compensate for receipts no longer collected from reduced and paid breakfasts when operating a universal free breakfast program;
(H)to provide to students first-hand knowledge of food systems, including through—
(i)occasional activities, such as inviting agricultural producers to speak at the qualifying school or offering student field trips to local agricultural projects; or
(ii)integrating food system information into the curriculum (including mathematics and science classes) of the qualifying school; or
(I)to collaborate with local colleges, universities, or other research entities (including hunger advocacy entities)—
(i)to compile data and reports relating to the school breakfast program of the qualifying school; and
(ii)to submit the data and reports to the Secretary.
(2)RequirementEach activity of a qualifying school under this subsection shall be carried out in accordance with applicable nutritional guidelines and regulations issued by the Secretary of Agriculture.
(i)Maintenance of effortGrants made available under this subsection shall not diminish or otherwise affect the expenditure of funds from State and local sources for the maintenance of the school breakfast program.
(j)Reports
(1)In generalThe Secretary, in consultation with the Secretary of Agriculture, local education agencies, State departments of education, and qualifying schools that receive grants and subgrants under this section, shall submit to Congress an annual report describing the impact of the school breakfast programs of the qualifying schools on and classroom performance and environment.
(2)Data collectionThe Secretary shall provide guidance and minimum standards for data collection to grant recipients and any collaborating local colleges, universities, or research entities as necessary to ensure that annual reports under this section are able to provide an adequate qualitative and quantitative evaluation of the grant impacts.
(k)EvaluationNot later than 180 days before the end of a grant term under this section, a local education agency or State department of education that receives a grant under this section shall—
(1)evaluate whether electing to provide universal free breakfasts under the school breakfast program in accordance with Provision 2 as established under subsections (b) through (k) of section 245.9 of title 7, Code of Federal Regulations (or successor regulations), would be cost-effective for the qualified schools based on estimated administrative savings and economies of scale; and
(2)submit the results of the evaluation to the Secretary.
(l)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section for each of fiscal years 2008 through 2012.. 
 
